NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                           FOR THE NINTH CIRCUIT                             SEP 25 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

DAVINDER SINGH,                                 No. 10-71431

             Petitioner,                        Agency No. A075-774-849

       v.
                                                MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

             Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted September 12, 2014
                            San Francisco, California

Before: FISHER, BERZON and CHRISTEN, Circuit Judges.

      Davinder Singh petitions for review of the Board of Immigration Appeals’

(BIA) decision denying his third motion to reopen. We deny the petition.

      1. The BIA did not abuse its discretion by denying Singh’s motion to

reopen based on changed country conditions relating to the treatment of Sikh

activists. Although Singh may have presented evidence that torture by police of



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
suspected Sikh militants is more pervasive in India than it was at the time of his

removal proceedings, he has not shown that these changed country conditions

make him prima facie eligible for asylum because he has not overcome the

Immigration Judge’s (IJ) adverse credibility determination both the BIA and this

court previously sustained. See Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th

Cir. 2007).

      2. Nor did the BIA’s analysis of this issue violate Singh’s due process

rights. First, “an alien attempting to establish that the Board violated his right to

due process by failing to consider relevant evidence must overcome the

presumption that it did review the evidence.” Larita-Martinez v. INS, 220 F.3d
1092, 1095-96 (9th Cir. 2000). Singh has not overcome this presumption here.

The BIA expressly mentioned Singh’s evidence of changed country conditions, but

ruled it was not sufficient, in the absence of Singh’s credible testimony, to

establish prima facie eligibility for relief. Second, the BIA provided “a reasoned

explanation for its actions.” Delgado v. Holder, 648 F.3d 1095, 1107 (9th Cir.

2011) (en banc) (internal quotation marks omitted). “When nothing in the record

or the BIA’s decision indicates a failure to consider all the evidence, a general

statement that the agency considered all the evidence before it may be sufficient.”




                                           2
Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011) (alterations and internal

quotation marks omitted).

      3. The BIA did not abuse its discretion by denying Singh’s motion to

reopen based on changed country conditions relating to Singh’s sexual orientation.

To reopen, Singh must establish a change in country conditions, not just a change

in personal circumstances. See Chandra v. Holder, 751 F.3d 1034, 1038-39 (9th

Cir. 2014); Almaraz v. Holder, 608 F.3d 638, 640 (9th Cir. 2010). In connection

with Singh’s previous motion to reopen, both the BIA and this court held Singh

had shown only a change in personal circumstances, not a change in country

conditions. Singh has presented no evidentiary or legal basis for revisiting that

conclusion.

      4. In his motion, Singh argued the Board should reopen his removal

proceedings sua sponte to allow him to pursue his application for a U-visa as a

victim of domestic violence. Singh does not renew that argument in his petition

for review and has informed the court that his U-visa application is no longer

pending. In any event, this court generally lacks jurisdiction to review the BIA’s

decision not to exercise its authority to reopen proceedings sua sponte. See

Minasyan v. Mukasey, 553 F.3d 1224, 1229 (9th Cir. 2009). We therefore decline

to address this issue.


                                          3
       5. Singh’s petition appears to raise an equal protection challenge to 8 U.S.C.

§ 1229a(c)(7)(C)(iv), arguing it should apply not only to spouses but also to same-

sex partners prevented from marrying by discriminatory marriage laws. Singh,

however, has presented no evidence that he would have been married if same-sex

couples had been permitted to marry. He therefore has not carried his burden of

showing he was similarly situated to opposite-sex battered spouses. See City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (“The Equal

Protection Clause of the Fourteenth Amendment commands that no State shall

‘deny to any person within its jurisdiction the equal protection of the laws,’ which

is essentially a direction that all persons similarly situated should be treated

alike.”).

       PETITION DENIED.




                                           4